PLOTKIN, Judge,
concurring.
I disagree with the Young decision and do not believe that the exclusion of liability coverage for negligent homicide is contrary to public policy. Assuming there is ambiguity in the phrase “criminal act,” I would find that an event which leads to a plea of guilty of negligent homicide is clearly a criminal act, which is excluded by any reading of the policy in this case. I agree, however, that summary judgment is appropriate under the circumstances of this case because there is no genuine issue as to material fact that this was an intentional act.